DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

All of the claims of the instant application appear to have the priority date to the CIP of 10/954025 and 10/397,054
Claims 21-23, 25 26 and 41 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston (US 20010034257) in view of Vossler (US 6018775) in view of Lewis (US 6572482)
In re claim 21, Weston discloses
A portable gaming toy configured to be carried or worn by a game participant (figure 2A), said portable game toy comprises a plurality of modular components, said plurality of modular components comprising at least a handle and a tube forming a housing (paragraph 10) said portable gaming toy comprising a housing having an internal cavity configured to accommodate one or more batteries (paragraph 10.  Of note, this is the batteries of the “portable game toy”, not the “plurality of modular components”) and associated electronic circuitry configured to power and operate said portable gaming toy  (paragraph 10)
Wherein the electronic circuitry in the portable gaming toy is configured to generate and transmit electronic signals based on detected movements of the entire body of said portable gaming toy in free space to at least one target play object (paragraphs 10, 37, the magic wand communicates with the play area, paragraph 43 discloses movement of the entire body in free space such as pointing or using the wand in a particular manner)
A microprocessor (paragraph 58, figure 7)
Programmable non volatile memory (paragraph 58, figure 7)
A first RF transceiver configured to exchange omnidirectional wireless communications with an RF compatible device (paragraph 10)
Wherein the at least one target play object is configured to produce one or more associated play effects based at least in part on the electronic signals received from the portable gaming toy, said at least one target play object comprising (paragraph 37.   The play effects are described as "visual, aural, or tactile effects", which are based on wand movements as described in paragraph 43)
A second RF transceiver configured to exchange omnidirectional wireless communications with said first RF transceiver  (paragraph 10, the wand and the objects both have transceivers that communicate)
An effects controller configured to actuate or control said one or more associated play effects based on one or more wireless communications exchanged with said portable gaming toy (paragraph 48)
Game software comprising program instructions to be executed by said microprocessor to (i) generate an interactive game wherein game participants playing the interactive game can achieve goals to earn in game powers or abilities (paragraph 88) (ii) store said in game powers or abilities in said non volatile programmable memory (paragraph 43)
Weston fails to disclose an IR transmitter configured to transmit line of sight wireless communication to an IR compatible device, and an IR receiver configured to receive said line of sight wireless communications from said IR transmitter (Although IR is disclosed, for example in paragraph 10, Weston fails to disclose a device which includes both an RF transceiver and an IR transmitter/receiver), however Vossler discloses a pair of devices which communicate both thru an RF transceiver and an IR transmitter/receiver (figure 16, column 10 lines 60-67column 11 lines 1-29).  It would have been obvious to one of ordinary skill in the art before the invention was made to combine Weston with Vossler in order to allow for a variety of communication paths.
Weston in view of Vossler discloses the claimed invention except for said plurality of modular components are configured to be selectively and detachably assembled by one or more compatible securement mechanisms by the game participant to form a housing, however Lewis discloses a plurality of modular components which are configured to be selectively and detachably assembled by one or more compatible securement mechanisms (figure 2 #14 the model plane is connected to the base control unit #18, column6 lines 13-27, the aircraft has control cables which can be quickly coupled to the base unit thereby enabling quick substitution of various aircraft having similar integral control cables.)  This would teach the invention described by Weston in view of Vossler while allowing for the parts of the toy to be interchanged similar to Lewis.  It would have been obvious to one of ordinary skill in the art before the invention was made to combine Weston in view of Vossler with Lewis in order to allow for a user to customize individual parts of a toy as well as to allow for quick disassembly and storage.
In re claim 22, Weston discloses said portable gaming toy comprises a toy wand (abstract)
In re claim 23, Weston discloses said portable gaming toy is configured to be worn on a hand, arm, or head of a game participant (figure 2A, figure 3, this device is configured to be held, which would be “worn on a hand”.  See further paragraph 10 which discloses a handle)
In re claim 25 Weston discloses said first IR transmitter or receiver comprises an IR transmitter configured to transmit a direction IR actuation signal and wherein said second IR transmitter or receiver comprises an IR receiver configured to receive said direction IR actual signal (paragraph 49)
In re claim 26, Weston discloses said at least one target play object comprises a pop up target (paragraph 37)
In re claim 41, Lewis discloses at least two of the modular components are configured to be in proximate contact with each other when assembled to form the housing (figure 2 #14 the model plane is connected to the base control unit #18, column6 lines 13-27, the aircraft has control cables which can be quickly coupled to the base unit thereby enabling quick substitution of various aircraft having similar integral control cables.  These are in proximate contact with one another, see further column 3 lines 33-53 which discloses a coupling connecting the aircraft to the base unit, with an attachable/detachable coupling that mates with the aircraft, thus the rigid member modular component is in proximate contact with the modular component of the aircraft)  
Claims 24, 35-38, and 43 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston in view of Vossler in further view of Lewis, and in further view of Sato (US 5453758).
In re claim 35, Weston discloses
A portable gaming toy configured to be carried or worn by a game participant (figure 2A), said portable game toy comprises a plurality of modular components, said plurality of modular components comprising at least a handle and a tube forming a housing (paragraph 10) said portable gaming toy comprising a housing having an internal cavity configured to accommodate one or more batteries (paragraph 10.  Of note, this is the batteries of the “portable game toy”, not the “plurality of modular components”) and associated electronic circuitry configured to power and operate said portable gaming toy  (paragraph 10)
Wherein the electronic circuitry in the portable gaming toy is configured to generate and transmit electronic signals based on detected movements of the entire body of said portable gaming toy in free space to at least one target play object (paragraphs 10, 37, the magic wand communicates with the play area, paragraph 43 discloses movement of the entire body in free space such as pointing or using the wand in a particular manner)
A microprocessor (paragraph 58, figure 7)
Programmable non volatile memory (paragraph 58, figure 7)
A first RF transceiver configured to exchange omnidirectional wireless communications with an RF compatible device (paragraph 10)
Wherein the at least one target play object is configured to produce one or more associated play effects based at least in part on the electronic signals received from the portable gaming toy, said at least one target play object comprising (paragraph 37.   The play effects are described as "visual, aural, or tactile effects" which are based on wand movements as described in paragraph 43)
A second RF transceiver configured to exchange omnidirectional wireless communications with said first RF transceiver  (paragraph 10, the wand and the objects both have transceivers that communicate)
An effects controller configured to actuate or control said one or more associated play effects based on one or more wireless communications exchanged with said portable gaming toy (paragraph 48)
Game software comprising program instructions to be executed by said microprocessor to (i) generate an interactive game wherein game participants playing the interactive game can achieve goals to earn in game powers or abilities (paragraph 88) (ii) store said in game powers or abilities in said non volatile programmable memory (paragraph 43)
Weston fails to disclose an IR transmitter configured to transmit line of sight wireless communication to an IR compatible device, and an IR receiver configured to receive said line of sight wireless communications from said IR transmitter (Although IR is disclosed, for example in paragraph 10, Weston fails to disclose a device which includes both an RF transceiver and an IR transmitter/receiver), however Vossler discloses a pair of devices which communicate both thru an RF transceiver and an IR transmitter/receiver (figure 16, column 10 lines 60-67column 11 lines 1-29).  It would have been obvious to one of ordinary skill in the art before the invention was made to combine Weston with Vossler in order to allow for a variety of communication paths.
Weston in view of Vossler discloses the claimed invention except for said plurality of modular components are configured to be selectively and detachably assembled by one or more compatible securement mechanisms by the game participant to form a housing, however Lewis discloses a plurality of modular components which are configured to be selectively and detachably assembled by one or more compatible securement mechanisms (figure 2 #14 the model plane is connected to the base control unit #18, column6 lines 13-27, the aircraft has control cables which can be quickly coupled to the base unit thereby enabling quick substitution of various aircraft having similar integral control cables.)  This would teach the invention described by Weston in view of Vossler while allowing for the parts of the toy to be interchanged similar to Lewis.  It would have been obvious to one of ordinary skill in the art before the invention was made to combine Weston in view of Vossler with Lewis in order to allow for a user to customize individual parts of a toy as well as to allow for quick disassembly and storage.
In re claims 24, and 35, Weston in view of Vossler in view of Lewis fails to disclose at least one motion sensor selected from the group consisting of a tilt sensor, a gyro sensor, and an accelerometer, however Sato discloses an input apparatus used for games which includes a gyroscope to determine the angular velocity (column 5 lines 43-60, column 6 lines 35-39).  It would have been obvious to one of 
In re claim 36 , Weston discloses said portable gaming toy comprises a toy wand (abstract)
In re claim 37 Weston discloses said first IR transmitter or receiver comprises an IR transmitter configured to transmit a direction IR actuation signal and wherein said second IR transmitter or receiver comprises an IR receiver configured to receive said direction IR actual signal, with line of sight wireless communication over a communication range of less than 40 feet (paragraph 49, 66)
In re claim 38, Weston discloses said at least one target play object comprises a pop up target (paragraph 37)
In re claim 43, Lewis discloses at least two of the modular components are configured to be in proximate contact with each other when assembled to form the housing (figure 2 #14 the model plane is connected to the base control unit #18, column6 lines 13-27, the aircraft has control cables which can be quickly coupled to the base unit thereby enabling quick substitution of various aircraft having similar integral control cables.  These are in proximate contact with one another, see further column 3 lines 33-53 which discloses a coupling connecting the aircraft to the base unit, with an attachable/detachable coupling that mates with the aircraft, thus the rigid member modular component is in proximate contact with the modular component of the aircraft)  
Claims 28-33 and 42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Weston in view of Vossler in further view of Lewis (US 6572482)  in further view of Sato (US 5453758).
In re claims 28 and 31, Weston discloses
A portable gaming toy with a plurality of modular components configured to be carried or worn by a game participant (figure 2A), further configured to be selectively and detachably assembled by the game participant (paragraphs 72-75.  As best understood by examiner, examiner has interpreted the “plurality of modular components” as being a separate set of components which 
Wherein the electronic circuitry in the portable gaming toy is configured to generate and transmit electronic signals based on detected movements of the entire body of said portable gaming toy in free space to at least one target play object (paragraphs 10, 37, the magic wand communicates with the play area, paragraph 43 discloses movement of the entire body in free space such as pointing or using the wand in a particular manner)
A microprocessor (paragraph 58, figure 7)
Programmable non volatile memory (paragraph 58, figure 7)
A first RF transceiver configured to exchange omnidirectional wireless communications with an RF compatible device (paragraph 10)
Wherein the at least one target play object is configured to produce one or more associated play effects based at least in part on the electronic signals received from the portable gaming toy, said at least one target play object comprising (paragraph 37.   The play effects are described as "visual, aural, or tactile effects" which are based on wand movements as described in paragraph 43)
A second RF transceiver configured to exchange omnidirectional wireless communications with said first RF transceiver  (paragraph 10, the wand and the objects both have transceivers that communicate)
An effects controller configured to actuate or control said one or more associated play effects based on one or more wireless communications exchanged with said portable gaming toy (paragraph 48)
Game software comprising program instructions to be executed by said microprocessor to (i) carry out a live action interactive game wherein game participants are challenged to achieve successively more challenging goals to thereby earn additional in game powers or abilities (paragraph 88) (ii) store said additional in game powers or abilities in said non volatile programmable memory (paragraph 43)
Weston fails to disclose an IR transmitter configured to transmit line of sight wireless communication to an IR compatible device, and an IR receiver configured to receive said line of sight wireless communications from said IR transmitter (Although IR is disclosed, for example in paragraph 10, Weston fails to disclose a device which includes both an RF transceiver and an IR transmitter/receiver), however Vossler discloses a pair of devices which communicate both thru an RF transceiver and an IR transmitter/receiver (figure 16, column 10 lines 60-67column 11 lines 1-29).  It would have been obvious to one of ordinary skill in the art before the invention was made to combine Weston with Vossler in order to allow for a variety of communication paths.
Weston in view of Vossler discloses the claimed invention except for said plurality of modular components are configured to be selectively and detachably assembled by one or more compatible securement mechanisms by the game participant to form a housing, however Lewis discloses a plurality of modular components which are configured to be selectively and detachably assembled by one or more compatible securement mechanisms (figure 2 #14 the model plane is connected to the base 
Weston in view of Vossler in view of Lewis fails to disclose at least one motion sensor selected from the group consisting of a tilt sensor, a gyro sensor, and an accelerometer, however Sato discloses an input apparatus used for games which includes a gyroscope to determine the angular velocity (column 5 lines 43-60, column 6 lines 35-39).  It would have been obvious to one of ordinary skill in the art before the invention was made to combine Weston in view of Vossler in view of Lewis with Sato in order to allow for more efficient operation and more exciting play.
In re claim 29, Weston discloses said portable gaming toy comprises a toy wand (abstract)
In re claim 30, Weston discloses said portable gaming toy is configured to be worn on a hand, arm, or head of a game participant (figure 2A, figure 3, this device is configured to be held, which would be “worn on a hand”.  See further paragraph 10 which discloses a handle)
In re claim 32, Weston discloses said at least one target play object comprises a pop up target (paragraph 37)
In re claim 33, Weston discloses said one or more associated play effects comprises sound, vibration, or lighting effects (paragraph 37.   The play effects are described as "visual, aural, or tactile effects")
In re claim 42, Lewis discloses at least two of the modular components are configured to be in proximate contact with each other when assembled to form the housing (figure 2 #14 the model plane is connected to the base control unit #18, column6 lines 13-27, the aircraft has control cables which can   
Response to Arguments
Applicant’s amendments cause all the claims to receive the priority date of CIPs 10/394,054 and 10/954,025.
Applicant’s amendments overcome the 112 rejection.
Applicant argues that the remote control 12 of Lewis cannot be a gaming toy, however Examiner has not relied upon Lewis’s remote control unit #12 whatsoever in examiner’s rejection of the claims, instead relying upon Lewis #14 and 18.  Weston and Vossler taught the invention as claimed with respect to the portable gaming toy, Lewis is relied upon to teach a plurality of modular components which each include at least a portion of the electronic circuitry.  As the electronic circuitry is taught in Weston in view of Vossler, this would teach the toy of Weston in view of Vossler in combination with Lewis’s teaching of allowing for modular components as disclosed in Lewis.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Lewis is tethered, whereas the prior art has a “housing”.  It is unknown what exactly applicant thinks is missing from the prior art.  The term housing is a broad term that generally is related to a casing, as can be seen throughout the figures, in particular figure 3, and 5-10  Column 3 lines 33-54 discloses a rigid tube made of composite material housing the drive cable, a drive 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS HAYNES HENRY whose telephone number is (571)270-3905.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


/MILAP SHAH/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        



/THOMAS H HENRY/Examiner, Art Unit 3715